Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
          Claims 1-9, 12-16, 22-24 and 27-31 are under consideration in this application.  
          Claims 10, 11, 17-21, 25, 26, 32 and 43 remain held withdrawn from consideration as being drawn to non-elected subject matter 37 CFR 1.142(b).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered. 
Election/Restrictions
The restriction requirement is deemed sound and proper and the FINALITY is hereby maintained.
Again, this application has been examined to the extent readable on the elected compound and expanded to include a genus of the compounds of formula (I) wherein A is an (optionally substituted) piperazine ring, R represents non-heterocyclic groups and n as set forth in claim 1, exclusively,  All additional heterocycles and heteroaryl rings pertain to non-elected subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-16, 22-24 and 27-31 is/are rejected under 35 U.S.C. 103 as being obvious over Alexander et al. in view of Cha et al and Patani et al. for the reasons clearly set forth in the previous .
Again, Alexander et al. disclose analogous compounds for the same use that differ only in having an oxygen rather than applicants’ nitrogen attached to the oxoisoindoline ring.  Note compounds 1 and 2 therein.  The difference between the instantly claimed compounds and the prior art compounds is that the instantly claimed compounds have a bioisosteric –NH- bond replacement of the prior art –O- linkage. Cha et al. teach the optional interchangeability of –O- and –NH- in compounds having the same use, whereas, Patini et al. teach that –O- and –NH- are bioisosteric replacements.  Note Table 19 of Patini et al. and wherein X is O or –NH- in the compounds of formula (I) in column 5, lines 15-33, of Cha et al. therein.  Further, Patini et al. teach that such modification is the concept of bioisosterism which is prima facie obvious rational approach in drug design.  See page 3147 therein.

Contra to applicants’ allegations in the instant response, compounds having an oxygen rather than applicants’ nitrogen attached to the oxoisoindoline rings prima are facie obvious as the Cha et al. teach the art recognized equivalence of oxygen and nitrogen.  An experienced synthetic organic chemist, who is in possession of the prior art compounds would be motivated to make applicants' compounds because the skilled artisan is conventionally taught the expectation that such close analogues would have similar properties and upon the routine nature of such position isomeric preparation in the art of medicinal chemistry.  It would be routine for the chemist to vary the point of attachment in order to increase potency and to establish better patent protection that surrounds the known compounds.  
Applicant’s arguments have been fully considered but they are not deemed to be persuasive. Applicants merely allege that the compounds of the prior art references are structurally different and have different uses.  Applicant argues that the prior art compounds provide no motivation or suggestion for one skilled in the art to select the disclosed compounds over other compounds taught therein, to arrive at the compounds of the present invention and the prior compounds have a different use. This is not persuasive as the prior art and claimed vis-à-vis the prior art compounds.
One of ordinary skill in the art in possession of the reference disclosed compounds (e.g., the compound nos 1 and 2 disclosed therein) needs to make a single structural change such as replacing the –O- with group with reference taught alternative of –NH- group to arrive at a compound of instant claims.  One of ordinary skill in the art, having possession of the reference teachings, would have been motivated to prepare such structurally analogous compounds of the reference taught compounds with the reasonable expectation of obtaining compounds with similar properties and therefore, the same use.  
MPEP § 2143 provides:
B. Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) a finding that the substituted components and their functions were known in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
The skilled artisan would have reasonable expectation that a structural analog such as a homolog or isomer of the reference disclosed compound would have similar properties as taught for the reference compound and therefore, the same use.  See In re KSR International Co. v. Teleflex, Inc., 127 S. Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Note that in the chemical arts, “structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, creates a prima facie case of obviousness.”  Takeda Chem. Indus., Ltd. v. Alphapharma Pty., Ltd., 492 F.3d 1350, 1356 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990)).  The “reason or motivation” need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a "sufficiently close relationship ... to create an expectation," in light of the totality of the prior art, that the new compound will have "similar properties" to the old.  Dillon, 919 F.2d at 692; see also In re Wilder, 563 F.2d 457, 460 (CCPA 1977) (“[O]ne who claims a compound, per se, which is structurally similar to a prior art compound must rebut the presumed expectation that the structurally similar compounds have Dillon, 919 F.2d at 692.
MPEP § 2143 provides that:
The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: “Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound.” Eisai, 533 F.3d at 1357, 87 USPQ2d at 1455.

It should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound.

As ruled by the Eisai court, “the requisite motivation can come from any number of sources and need not be explicit in the art.  Rather, it is sufficient to show that the claimed and prior art compounds possess a 'sufficiently close relationship … to create an expectation,' in light of the totality of the prior art, that the new compound will have 'similar properties' to the old.”
	Applicant argues that Alexander teaches away from any modification of compounds 1 and 2 in comparison the compounds of formula (I) have completely different biological action that are useful in treating cancer.  This argument has been fully considered but they were not deemed to be persuasive.  Applicants have failed to provide any evidence that the claimed compounds vis-à-vis the prior art compounds have any unexpected or unobvious properties. One of ordinary skill in the art based on the teachings of Alexander would have been motivated to prepare compounds that are structurally analogous to the reference disclosed compounds 1 and 2, for example, replacing the –O- of reference compounds with applicants alternative –NH- group, with the reasonable expectation of obtaining compounds having properties consistent with the In re Best, 195 USPQ 430 (CCPA 1977).  For all the above reasons, the rejection under 35 U.S.C. 103 is hereby maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12-16, 22-24 and 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,357,489 in view of Cha et al. and Patani et al. for the reasons set forth in the previous Office action.
Again, U.S. Patent No. 10,357,489 recites compounds and compositions that differ only in having an oxygen attached to the isoindoline ring. Note the compounds 1 and 2 recited in claims 1-8 therein.  However, Cha et al. teach the art recognized equivalence of –O- and _NH, 
 Hence, the claimed compounds herein are deemed to be obvious optional variants of the compounds claimed on ‘489.
Applicants have failed to submit a terminal disclaimer to overcome this rejection.
Conclusion   
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to








/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


plm
March 22, 2021